660 S.E.2d 491 (2008)
STATE of North Carolina
v.
Stevie Douglas IVEY.
No. 182P06-2.
Supreme Court of North Carolina.
March 6, 2008.
William B. Crumpler, Assistant Attorney General, Robert F. Johnson, District Attorney, for State of NC.
Constance Widenhouse, Assistant Appellate Defender, for Ivey.

ORDER
Upon consideration of the petition filed by State of NC on the 16th day of July 2007 in this matter for a writ of certiorari to review the order of the Superior Court, Alamance County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 6th day of March 2008."
*492 Upon consideration of the petition filed by State of NC on the 16th day of July 2007 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."